DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to Applicants’ “RESPONSE TO RESTRICTION REQUIREMENT” filed on March 5, 2021 (“Restriction Response”).
                 Status of Claims
In the Restriction Response, Applicants elected to prosecute Invention I, drawn to claims 1-5 & 11-20. Hence, claims 1-20 are pending, with claims 6-10 being withdrawn. Examiner respectfully requests Applicants to cancel claims 6-10 in the response to this Office Action due to those claims being directed to a non-elected invention. Accordingly, claims 1-20 are pending and claims 1-5 & 11-20 are rejected. The objections to the Specification and claim rejections are set forth below.
Specification
The disclosure is objected to because of the following informalities: 
On page 5, para. [0018], second line down, “coverage provides” should be “coverage providers”.
Appropriate correction is required.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.
As to claims 1 & 11, the limitation “one or more data items” in the paragraph beginning “responsive to one or more data items having…” (in claim 1) and “responsive to determining that one or more data items have…” (in claim 11) should be “the one or more data items” since “one or more data items” was recited previously.
As to claims 2-3, 5 & 18-20, the “first user processor” should be added as performing any new or additional method step. Moreover, the “first user processor” is also suggested to be the “coverage provider processor” for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 & 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1, the limitation “for display on the first user processor” is unclear because it is uncertain how anything can be displayed “on” a processor. Examiner is interpretation the limitation as “for display using the first user processor”. Appropriate clarification is required.
As to claims 11, 13-14 & 16-17, the limitations of: a “data communications module” in claim 11, a “coverage management module” in claims 11 & 14, a “coverage processing module” in claim 13, an “identity verification module” in claim 16, and a “coverage communications module” in claim 17 are indefinite because it is uncertain whether the term “module” refers to software or hardware (Examiner’s interpretation is hardware). Paragraph [0077] of the Specification further establishes this uncertainty because it states that “the computer 700 is adapted to execute computer program modules for providing functionality described herein. As ‘module’ refers to computer program logic utilized to provide the specified functionality. Thus, a module can be implemented in hardware, firmware, and/or software.” Appropriate clarification is required.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being potentially interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder (e.g., “module”) that is coupled with functional language possibly without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: a “data communications module” in claim 11, a “coverage management module” in claims 11 & 14, a “coverage processing module” in claim 13, an “identity verification module” in claim 16, and a “coverage communications module” in claim 17.
In Applicants’ Specification, the term “module” “refers to computer program logic utilized to provide the specified functionality. Thus, a module can be implemented in hardware, firmware, and/or software.” Apps.’ Spec., para. [0077]. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 & 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a computer-implemented method (independent claim 1) or a connectivity hub system (independent claim 11), which fall into at least one of the statutory categories of inventions. 
Step 2A, Prong One:  The Examiner has identified independent “computer-implemented method” claim 1 as the claim that represents the claimed invention for analysis and is similar to independent “connectivity hub system” claim 11.  The claims recite a method for obscuring user information associated with a coverage selection process, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving, from a first user…at a direct point of sale location, user information associated with a second user; querying one or more third-party data sources for additional user information associated with the second user; analyzing the additional user information received from a subset of the third-party data sources to determine whether one or more data items of the additional user information have a data sensitivity level exceeding a threshold; and responsive to one or more data items having a data sensitivity level exceeding the threshold, providing an obscured version of the one or more data items for display [by] the first user…”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales receiving and analyzing user information to determine if it has sensitive data items and then obscuring those data items if the data sensitivity of those data items exceeds a threshold. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 & 11 recite an abstract idea. This judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of a connectivity hub server and a first user processor, to perform all the steps. A plain reading of FIGS. 1 & 7 as well as their associated descriptions in paragraphs [0019]-[0027] & [0074]-[0083] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0018] (describing a generic “connectivity hub server 105”); [0022] (“Alternatively, the devices 115, 120, 125, and 130 are devices having computer functionality, such as a mobile telephone, a smartphone, a set-top box, a smart home device, or another suitable device.”); [0074] (describing a generic “processor 702”); [0077] (“As is known in the art, the computer 700 is adapted to execute computer program modules for providing functionality described herein”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The connectivity hub server and the first user processor are also recited at a high-level of generality, e.g., as generic servers and processors performing (or having program instructions stored thereon performing) generic computer functions such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the connectivity hub server and first user processor of independent claim 1, independent claim 11 also contain the generic computing components of: a connectivity hub system, a plurality of third-party data processors, the connectivity hub server comprising: a data communications module, and a coverage management module.
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the connectivity hub server (claims 1 & 11) comprising the data communications module (claim 11) and the coverage management module (claim 11), the first user processor (claims 1 & 11), the connectivity hub system (claim 11), the plurality of third-party data processors (claim 11) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor is independent claim 11
Dependent claims 2-5 & 12-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 13, the limitations of “The computer-implemented method of claim 1, further comprising: aggregating the user information received from the first user processor and the additional user information received from the subset of the third-party data sources; and automatically prefilling one or more fields of a coverage application using the aggregated information” (claim 2) and “The connectivity hub system of claim 11, wherein the connectivity hub server further comprises a coverage processing module configured to: aggregate the user information received from the first user processor and the additional user information received from the subset of third-party data processors; and automatically prefill one or more fields of a coverage application using the aggregated information” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., aggregating and automatically prefilling steps) and also describe the additional generic computing component of the coverage processing module (configured to perform aggregate and automatically prefill steps) in a method for obscuring user information associated with a coverage selection process.
In claims 3 & 14, the limitations of “The computer-implemented method of claim 2, further comprising: sending, by the connectivity hub server, the coverage application to a plurality of coverage provider processors; receiving, at the connectivity hub server from a subset of the coverage provider processors, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application; and sending, claim 3) and “The connectivity hub system of claim 13, wherein the coverage management module is further configured to: send the coverage application to a plurality of coverage provider processors; receive, from a subset of the plurality of coverage provider processors, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application; and send for display on a user interface of a second user processor, the coverage information for the available coverage options” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., sending and receiving steps) and also further describe the already existing generic computing component of the coverage management module (as being configured to perform send and receive steps) in a method for obscuring user information associated with a coverage selection process.
In claims 4 & 15, the limitations of “The computer-implemented method of claim 1, wherein the user information includes a unique identifier of the second user processor” (claim 4) and “The connectivity hub system of claim 11, wherein the user information includes a unique identifier of the second user processor” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the user information in a method for obscuring user information associated with a coverage selection process.
In claims 5 & 16, the limitations of “The computer-implemented method of claim 4, further comprising: querying a second user processor, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user; claim 5) and “The connectivity hub system of claim 15, wherein the connectivity hub server further comprises an identity verification module configured to: query a second user processor, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user; receive, from the second user processor, the requested one or more items of PII; send the one or more items of PH to a third-party data source storing unique identifying information about users and associated user processors; and responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user processor match stored unique identifying information associated with the second user, verify an identity of the second user” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., querying, receiving, sending and verifying steps) and also describe the additional generic computing component of the identity verification module (configured to perform query, receive, send and verify steps) in a method for obscuring user information associated with a coverage selection process.
In claim 12, the limitations of “The connectivity hub system of claim 11, wherein the coverage management module provides for display on the first user processor an indication that the additional user data has been obtained from the subset of the third-party data processors”, the already existing generic computing component of the coverage management module (and what it provides for display on the first user processor of) in a method for obscuring user information associated with a coverage selection process.
In claim 17, the limitations of “The connectivity hub system of claim 14, wherein the connectivity hub server further comprises a coverage communications module configured to open a direct communication channel between the second user processor and a processor associated with a selected coverage provider”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing component of the coverage communications module (configured to perform an open step) in a method for obscuring user information associated with a coverage selection process.
In claim 18, the limitations of “The computer-implemented method of claim 1, further comprising: aggregating the user information received from the first user processor and the additional user information received from the subset of the third-party data sources; automatically prefilling one or more fields of a coverage application using the aggregated information; inputting the aggregated information into a trained machine learning model to generate a prediction of a value associated with the second user; identifying a subset of coverage providers based, in part, on the prediction; and sending, by the connectivity hub server, the coverage application to the subset of coverage provider processors”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps 
In claim 19, the limitations of “The computer-implemented method of claim 1, wherein querying the one or more third-party data sources comprises: inputting the user information associated with the second user into a trained machine learning model to identify one or more third-party data sources that are likely to include additional user information associated with the second user; and querying the one or more third party data sources for the additional user information associated with the second user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the querying the one or more third-party data sources step (as comprising inputting and querying steps) in a method for obscuring user information associated with a coverage selection process.
In claim 20
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-5 & 11-20 are not eligible subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 11-12, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al., U.S. Pat. Pub. 2014/0082745 A1 (“Guedalia”) in view of Fitzgerald et al., U.S. Pat. Pub. 2016/0321759 A1 (“Fitzgerald”).
As to claim 1, Guedalia teaches, suggests and discloses a “computer-implemented method for obscuring, by a connectivity hub server, user information…” (see, e.g., Guedalia, paras. [0040] & [0044] (discussing a “content source, such as a server” or connectivity hub server that may set the “sensitivity level” for obscuring user information); [0020], claims 10, 12-13, 39, 41-42 (using sensitivity level to “obscure a view of the display” of sensitive user information)) “the method comprising:”
“querying one or more third-party data sources for additional user information associated with the second user”. See, e.g., Guedalia, para. [0044] (“the application 114 may query a third party to make a determination of the sensitivity level” where “a third party [is] associated with the content source 120” [querying one or more third-party data sources for additional user information associated with the second user, e.g., information to make a determination of the sensitivity levels].”); [0034] (“the sensitivity level may be deduced from a history of the user's interactions with the screen 112 when viewing information from a given content source 120 [thus, information to determine sensitivity levels is additional user information e.g. history of user’s interaction with the screen, associated with the second user or user in Guedalia]”).
“analyzing the additional user information received from a subset of the third-party data sources to determine whether one or more data items of the additional user information have a data sensitivity level exceeding a threshold; and”. See, e.g., Guedalia, para. [0045] (“A "higher" sensitivity level means higher than the default sensitivity level, if there is one, a sensitivity level of "sensitive" if the sensitivity rating is binary, an increase of the sensitivity rating where there are multiple levels of sensitivity, etc. The amount of the increase in sensitivity can be set by the user or a third party, or based on the content or content source. For example, the user's personal email may be given a sensitivity rating of 3 out of 5 while the user's corporate email may be given a sensitivity rating of 4 out of 5 and any documents received from the user's employer are given a sensitivity rating of 5 out of 5 [analyzing the additional user information received from a subset of the third-party data sources e.g. sensitivity level to determine whether one or more data items of the additional user information have a data sensitivity level exceeding a threshold, e.g. the specific sensitivity rating or number (3, 4 or 5) out of 5]
“responsive to one or more data items having a data sensitivity level exceeding a threshold, providing an obscured version of the one or more data items for display...” See, e.g., Guedalia, para. [0020] (“The various embodiments provide a mechanism whereby an application can configure a display screen such that content is displayed appropriately. The application establishes one or more sessions with the display screen. Each session has an associated sensitivity level. The display is configured to display content in each session according to the sensitivity level for that session. The content is retrieved from the content source and displayed in the appropriate session. For example, a session associated with information displayed in the top section of the screen may require that section of the screen to be polarized or otherwise occluded [responsive to one or more data items having a data sensitivity level exceeding a threshold, providing an obscured version of the one or more data items for display]”).
However, Guedalia does not specifically or expressly disclose “a computer-implemented method for obscuring, by a connectivity hub server, user information associated with a coverage selection process”, “receiving, from a first user processor at a direct point of sale location, user information associated with a second user”, and “for display on the first user processor” as recited by claim 1.
Fitzgerald cures this deficiency because Fitzgerald teaches, suggests and discloses the above-recited limitations of claim 1. Specifically:
“a computer-implemented method for obscuring, by a connectivity hub server, user information associated with a “coverage selection process”. See, e.g., Fitzgerald, Abstract (“A protection coverage selection and election process [coverage selection process]…[involving] logging in to a protection coverage selection and election platform portal.”); [0003] (same).  
“receiving, from a first user processor at a direct point of sale location, user information associated with a second user”. See, e.g., Fitzgerald, Abstract (“A protection coverage selection and election process may comprise a user entering through a dealer platform [first user – dealer, merchant or provider (employee/personnel) behind dealer platform] at a direct point of sale location [at a direct point of sale location] logging in to a protection coverage selection and election platform portal”); [0006] (“direct point of sale establishment”); [0027] (describing “microprocessor[s]” and “processor[s]” or first user processor” such as processors used by the dealer, merchant, or provider behind the dealer platform or the first user above); [0007] (“According to aspects of the disclosed subject matter, e.g., a customer [second user] can interface in real time, such as online or in person, with an individual at a dealership, e.g., a finance/insurance manager, a sales person, etc. [first user and first user processor], and provide/enter basic customer information, including, e,g., Name, DOB, Address, Vehicle Info, along with the option of selecting a level of protection/insurance coverage, e.g., good, better, best coverage, or particular coverage options and or riders, etc., by completing an application, in order to receive both interest rates and terms, and, in addition, insurance quotes [receiving, from a first user processor at a direct point of sale location, e.g., dealer personnel processor at a dealer platform above, user information associated with a second user e.g. customer providing Name, DOB, Address, Vehicle Info, selections of levels of protection/insurance coverage]”); [0012] (FIG. 1) (“In block 102 a dealer employee at a direct point of sale location [first user processor at a direct point of sale location] logs in to a "DealerPolicy Marketplace" platform and enters the customer information [received from the second user or customer above] into the "DealerPolicy" portal on the platform [same].”); claim 7 (“A protection coverage selection and election system comprising: a computing device at a direct point of sale location, configured to: receive entry by a user of basic customer information [same], through the user [second user or customer] logging in to a protection coverage selection and election platform portal.”); claim 19 (“A protection coverage selection and election system comprising: a computing device means at a direct point of sale location, for: receiving entry by a user of customer information [same], through the user [second user or customer] logging in to a protection coverage selection and election platform portal”). 
“for display on the first user processor.” See, e.g., Fitzgerald, para. [0015] (“Disclosures can be made visible to the customer [second user], e.g., on a display 260 of the dealer computer/server 220 [first user processor] or the customer/dealer personnel portable computing device 230 [also first user processor] [display on (or by/using) the first user processor]”); [0016] (“the display 260 on the Dealer computing device/server or the customer's personal computing device [same]”); [0038] (display controller/device).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guedalia’s disclosure of most of a computer-implemented method for obscuring, by a connectivity hub server, user information associated with a coverage selection process with Fitzgerald’s disclosure of a “coverage selection process” and “receiving, from a first user processor at a direct point of sale location, user information associated with a second user” in order to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Guedalia with Fitzgerald would also support a conclusion of obviousness because it See MPEP 2143. Examiner further submits that combining Guedalia with Fitzgerald would also be particularly advantageous in integrating methods and systems for methods, systems and “a mechanism whereby an application can configure a display screen such that content is displayed appropriately…[and] occluded or obscured” (Guedalia, para. [0020]) with methods and systems for a “protection coverage selection and election process…[where] a user entering through a dealer platform at a direct point of sale location logging in to a protection coverage selection and election platform portal [provides] customer information” (Fitzgerald, Abstract) under the motivation to protect displaying “sensitive content” (Guedalia, para. [0029]) in “customer information” for “insurance coverage” (Fitzgerald, para. [0007]) in order to ultimately teach, suggest and disclose all the limitations recited by claim 1.
As to claim 11, Guedalia in view of Fitzgerald also teaches, suggests and discloses all the limitations recited by claim 11 of a “connectivity hub system comprising: a first user processor configured to provide, to a connectivity hub server, user information associated with a second user; a plurality of third-party data processors storing additional user information associated with the second user; and the connectivity hub server comprising: a data communications module configured to query the plurality of third-party data processors for additional information associated with the second user; and a coverage management module configured to: analyze the additional information received from a subset of the third-party data processors to determine whether one or more data items of the additional user information have a data sensitivity level See Guedalia in view of Fitzgerald above for the nearly identical limitations in claim 1. For “system”: see Fitzgerald, Abstract (“system”), paras. [0003] (“system”); [0013] (DealerPolicy Marketplace application 200 system”); for “third-party data processors”: see Fitzgerald, paras. [0035] & [0044] (describing “the data processor(s) within the computing device” and “one or more data processors” or third-party data processors).
As to claims 4 & 15, Guedalia in view of Fitzgerald further teaches, suggests and discloses the limitations of “The computer-implemented method of claim 1, wherein the user information includes a unique identifier of the second user processor” (claim 4) and “The connectivity hub system of claim 11, wherein the user information includes a unique identifier of the second user processor” (claim 15). See, e.g., Fitzgerald, para. [0016] (“Dealer personnel can, e.g., and as noted above, be limited to the function of entering the customer's basic information only, such as Customer name, address, date of birth, driver's license number, phone number, email address, marital status, residence type, gender, and other pertinent information, e.g., concerning the vehicle/boat, etc. being purchased or leased, accidents, violations or losses of the customer in the past 5 years, current insurance company, current insurance monthly premium, whether customer is eligible for insurance discounts (e.g. homeowners/renters, good student), and related permissions, such as, permission for the DealerPolicy Application 200 to pull the customer's insurance score to provide an accurate quote [the user/customer or second user information including a unique identifier, e.g., date of birth, driver’s license number, etc.].”).
As to claim 12, Guedalia in view of Fitzgerald further teaches, suggests and discloses the limitations of “The connectivity hub system of claim 11, wherein the coverage management module provides for display on the first user processor an indication that the additional user data has been obtained from the subset of the third-party data processors”. See, e.g., Guedalia, paras. [0040]-[0045] & [0050] (sensitivity levels and rules on content set by third party or subset of the third-party data processors); [0038] (“The screen 112 (or the device comprising display screen 112) may also determine whether anyone besides the user can see the screen 112, and if so, the application 114 can assign a higher sensitivity level to the content [displaying on the first user processor an indication that the additional user data has been obtained from the subset of the third-party data processors, e.g., sensitivity rules applied to screen content].”); [0006], [0020] (same disclosure of displaying indication of additional user data obtained by subset of third-party data processors because sensitivity levels have been applied to the displayed content); Fitzgerald, para. [0015] (“Disclosures can be made visible to the customer, e.g., on a display 260 of the dealer computer/server 220 or the customer/dealer personnel portable computing device 230.”).
As to claim 17, Guedalia in view of Fitzgerald further teaches, suggests and discloses the limitations of “The connectivity hub system of claim 14, wherein the connectivity hub server further comprises a coverage communications module configured to open a direct communication channel between the second user processor and a processor associated with a selected coverage provider”. See, e.g., Fitzgerald, para. [0008] (“a customer can choose a preferred method of communication, e.g., via an integrated communications selection option, such as a telecommunications application software product, e.g., that specializes in providing video chat and voice calls from computers, tablets, and mobile devices via the Internet to other devices or telephones/smartphones, such as a "Skype™", or "TokBox™" or "Twilio™" option. The "Skype™", or "TokBox"™ or "Twilio"™ option may consist, e.g., of three methods of communication including, Instant Messaging, Video Call, or a regular wired or wireless telephone call. The customer may then be given the option of taking one of a plurality of paths in order to close the sale. As an example, the customer may be given the option to "purchase" insurance directly from the insurance company. If the customer opts to purchase insurance using a "direct bind" option, additional questions to the customer may be prompted in accordance with particular insurance company requirements, e.g., to process a final quote using "Rate Call 3™" or like online binding tools.”).
Claims 2-3, 13-14 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al., U.S. Pat. Pub. 2014/0082745 A1 (“Guedalia”) in view of Fitzgerald et al., U.S. Pat. Pub. 2016/0321759 A1 (“Fitzgerald”) and further in view of Eigner et al., U.S. Pat. Pub. 2017/0277775 A1 (“Eigner”).
As to claims 2 & 13, Guedalia in view of Fitzgerald do not specifically or expressly disclose the limitations of “The computer-implemented method of claim 1, further comprising: aggregating the user information received from the first user processor and the additional user information received from the subset of the third-party data sources; and automatically prefilling one or more fields of a coverage application using the aggregated information” (claim 2) and “The connectivity hub system of claim 11, wherein the connectivity hub server further comprises a coverage processing module configured to: aggregate the user information received from the first user processor and the additional user information received from the subset of third-party data processors; and automatically prefill one or more fields of a coverage application using the aggregated information” (claim 13).
However, Eigner cures this deficiency because Eigner teaches, suggests and discloses all of the above-recited limitations from claims 2 & 13, specifically: “The computer-implemented method of claim 1, further comprising:” (claim 2) and “The connectivity hub system of claim 11, a coverage processing module configured to:” (claim 13).
“aggregating the user information received from the first user processor and the additional user information received from the subset of the third-party data sources; and” (claim 2) and “aggregate the user information received from the first user processor and the additional user information received from the subset of third-party data processors; and” (claim 13). See, e.g., Eigner, para. [0075] (“The user information can also be collected from existing electronic or non-electronic records, such as financial institution databases, electronic health records, third party information aggregation services (such as Mint.com™) [all user information received from the first user processor or merchant/dealer/provider such as financial institutions, Mint.com™ financial service, as discussed above in Fitzgerald and additional user information from third parties of the second user or customer as discussed above in Guedalia, and also third-party sources that collect second user or customer data, e.g., financial institution databases, electronic health records, third party information aggregation services like Mint.com™]).
“automatically prefilling one or more fields of a coverage application using the aggregated information” (claim 2) and “automatically prefill one or more fields of a coverage application using the aggregated information” (claim 13). See, e.g., Eigner, para. [0065] (“The user can access their information [e.g., aggregated/collected information disclosed above] to automatically populate the fields of an online form or an electronic document by selecting a document from the forms database or by utilizing a browser plug-in to populate an online form being displayed in a web browser. The system populate information on the third party site via secure connections to the user databases.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guedalia in view of Fitzgerald’s disclosure of a computer-implemented method and a connectivity hub system for obscuring, by a connectivity hub server, user information associated with a coverage selection process with Eigner’s disclosure of “aggregating [or aggregate] the user information received from the first user processor and the additional user information received from the subset of third-party data processors; and automatically prefilling [or prefill] one or more fields of a coverage application using the aggregated information” in order to teach, suggest and disclose all of the limitations recited by claims 2 & 13. The motivation to combine Guedalia and Fitzgerald with Eigner would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., Eigner’s disclosure of aggregating user information and automatically prefilling or populating fields of a coverage application using that aggregated information) to lead one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Guedalia and Fitzgerald with Eigner would also be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems for performing “data aggregation” of user information (Eigner, para. [0075]) and using that information “to automatically populate” insurance coverage applications or forms (Eigner, para. [0065]) under the motivation to more efficiently perform the tasks of “automatically completing, updating and submitting complex electronic documents and online forms…[for] health insurance”, “insurance forms”, “fill[ing] out an insurance application or a claim for the item in the event of a loss” or 
As to claims 3 & 14, Guedalia in view of Fitzgerald and further in view of Eigner also teaches, suggests and discloses the limitations of “The computer-implemented method of claim 2, further comprising:” (claim 3) and “The connectivity hub system of claim 13, wherein the coverage management module is further configured to:” (claim 14). 
“sending, by the connectivity hub server, the coverage application to a plurality of coverage provider processors” (claim 3) and “send the coverage application to a plurality of coverage provider processors” (claim 14). See, e.g., Eigner, para. [0003] (““automatically completing, updating and submitting complex electronic documents and online forms…[for] health insurance [e.g., coverage applications to health insurance providers]”); [0102] & [0121] (“fill[ing] out an insurance application or a claim for the item in the event of a loss” or “filling out an automobile insurance claim” and sending the application to an insurance provider); Fitzgerald, paras. [0017] (“The DealerPolicy Marketplace application 200 may serve, e.g. as a communications platform, e.g., utilizing a data communications module 320, for communicating requests to each of a plurality of participating insurance carriers 330 [clearly sending the coverage application to a plurality of coverage provider processors], e.g., who are licensed to provide the type of insurance coverage in the particular state, e.g., in order to receive "real time" rates based on the particular customer's individual profile.”); [0013] (“The DealerPolicy Marketplace (web based application) 200 can offer such a Dealer a more convenient and transparent way to enable customers of the dealership to compare rates from multiple insurance carriers [same] and obtain insurance, e.g., during the process of the sale to the customer of a vehicle/boat.”); [0049] (“"DealerPolicy" can be utilized to work closely with approved dealers/users and to offer them fast access to a large and competitive pool of insurance coverage providers [plurality of coverage provider processors] and brokers/agents, therof e.g., for all pertinent insurance carriers in the industry [same]. This can provide a benefit of enabling the dealership customer (purchasing a product or service at the dealership), access to the most competitive insurance products in the industry and a tool for their comparison [clearly sending the coverage application to a plurality of coverage provider processors in order to acquire this access to competitive insurance products and comparing them]”).
“receiving, at the connectivity hub server from a subset of the coverage provider processors, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application; and” (claim 3) and “receive, from a subset of the plurality of coverage provider processors, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application; and” (claim 14). See, e.g., Fitzgerald, Abstract (“a user receiving through the dealer platform coverage information”); paras. [0049] (“"DealerPolicy" can be utilized to work closely with approved dealers/users and to offer them fast access to a large and competitive pool of insurance coverage providers and brokers/agents, thereof e.g., for all pertinent insurance carriers in the industry [subset of the plurality of coverage provider processors e.g., competitive pool of insurance coverage providers out of all pertinent insurance carriers in the industry]. This can provide a benefit of enabling the dealership customer (purchasing a product or service at the dealership), access to the most competitive insurance products in the industry and a tool for their comparison [receiving, from a subset of the plurality of coverage provider processors e.g., competitive pool above, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application e.g., access to purchasing a competitive insurance product after comparing and selecting them].”); [0015], [0017] (“participating [insurance] carriers 330 [also subset of all insurance carriers].”); [0013] (“a Dealer…[can] compare rates from multiple insurance carriers and obtain insurance, e.g., during the process of the sale to the customer of a vehicle/boat [receiving, from a subset of the plurality of coverage provider processors, e.g. compared insurance carriers out of all the insurance carriers that are out there, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application to obtain an eventual selected or chosen insurance provider].”); [0011] (“Coverage rates from partner carriers can thus be accessed [all coverage provider processors]…The…agent can discuss with the insurance coverage customer, e.g., insurance coverage vendor(s) and other related choices and allow the customer to choose the policy that best fits the customer needs and desires. Once a policy is chosen [receiving, from a subset of the plurality of coverage provider processors, e.g., chosen insurance coverage vendors, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application, that best fit the customer needs and desires to eventually make a decision]; [0003], [0007], [0012], claims 1 & 13 (same disclosure but with more details).
“sending, from the connectivity hub server for display on a user interface of a second user processor, the coverage information for the available coverage options” claim 3) and “send for display on a user interface of a second user processor, the coverage information for the available coverage options” (claim 14). See, e.g., Fitzgerald, para. [0012] (“In block 106 the customer receives coverage information, e.g., interest rates and terms, and, in addition, insurance quotes. In block 108 "Comparative Rater.TM." can be utilized to generate rates and send data to a live, licensed insurance agent, e.g., with whom "DealerPolicy Marketplace" is in contact and with whom "DealerPolicy Marketplace" has a working business relation to service customers of "DealerPolicy Marketplace." In block 110 the Customer chooses a preferred method of communication, e.g., via "Skype".TM. or "TokBox".TM. or "Twillo".TM. including, Instant Messaging, Video Call, or a regular wired or wireless telephone call. In block 112 if the customer opts to purchase insurance using a "direct bind" option, additional questions to the customer may be prompted in accordance with particular insurance company requirements [for display on a user interface of the second user processor].”)
As to claim 18, Guedalia in view of Fitzgerald and further in view of Eigner also teaches, suggests and discloses the limitations of “The computer-implemented method of claim 1, further comprising:”. 
“aggregating the user information received from the first user processor and the additional user information received from the subset of the third-party data sources”. See, e.g., Eigner, para. [0075] (“The user information can also be collected from existing electronic or non-electronic records, such as financial institution databases, electronic health records, third party information aggregation services (such as Mint.com.RTM.)”).
“automatically prefilling one or more fields of a coverage application using the aggregated information”. See, e.g., Eigner, paras. [0065] (“The user can access their to automatically populate the fields of an online form or an electronic document by selecting a document from the forms database or by utilizing a browser plug-in to populate an online form being displayed in a web browser. The system may also be integrated with third party services and websites to populate information on the third party site via secure connections to the user databases.”); [0117] (“The form completion indicator will be updated in real time and help the user select a form from the forms database or an online web form which is easiest to automatically populate and has few manual entries.”).
“inputting the aggregated information into a trained machine learning model to generate a prediction of a value associated with the second user”. See, e.g., Eigner, para. [0097] (“a machine learning classification library can be applied to learn from existing mapped fields from other users and then assign a recommended mapping between a user's field and a document's field.”).
“identifying a subset of coverage providers based, in part, on the prediction; and”. See, e.g., Eigner, para. [0097] (“a problem occurs when there are commonly labeled field names [including e.g. coverage provider field names] for example a field name labeled "myFirstName" and another field (likely in a different form) labeled "customerFirstName." Since these field names clearly correspond to the same information (user's name), in order to map "myFirstName" to "customerFirstName," a machine learning classification library can be applied to learn from existing mapped fields from other users and then assign a recommended mapping between a user's field and a document's field [to also identify a subset of coverage providers based on the provider” and “licensed protection coverage agent for a selected protection coverage provider”).
 “sending, by the connectivity hub server, the coverage application to the subset of coverage provider processors”. See, e.g., Fitzgerald, claim 7 (“provide to the user coverage information identifying a plurality of available coverage selections; provide to the user access to protection coverage information for each coverage selection, and permit a customer to communicate with a licensed protection coverage agent for a selected protection coverage provider to obtain a finalized arrangement for a selected protection coverage.”); claim 19 (same); Abstract (“a user receiving through the dealer platform coverage information [sending coverage application and information to the user, and receiving that information from the user’s point of view]”); paras. [0003], [0007], [0012], claims 1 & 13 (same disclosure above but providing more details).
As to claim 19, Guedalia in view of Fitzgerald and further in view of Eigner also teaches, suggests and discloses the limitations of “The computer-implemented method of claim 1, wherein querying the one or more third-party data sources comprises:”.
“inputting the user information associated with the second user into a trained machine learning model to identify one or more third-party data sources that are likely to include additional user information associated with the second user; and”. See, e.g., Eigner, para. [0097] (“a problem occurs when there are commonly labeled field names [including e.g. coverage provider field names] for example a field name labeled "myFirstName" and another field (likely in a different form) labeled "customerFirstName." Since these field names clearly correspond to the same information (user's name), in order to map "myFirstName" to "customerFirstName," a machine learning classification library can be applied to learn from existing mapped fields from other users and then assign a recommended mapping between a user's field and a document's field [inputting the user information associated with the second user into a trained machine learning model to identify one or more third-party data sources that are likely to include additional user information associated with the second user].”).
“querying the one or more third party data sources for the additional user information associated with the second user”. See, e.g., Guedalia, para. [0044] (“the sensitivity level may be assigned by a third party associated with the content source 120. Alternatively, upon receiving the content, the application 114 may query a third party to make a determination of the sensitivity level [querying the one or more third-party data sources for the additional user information associated with the second user, e.g., sensitivity levels].”).
As to claim 20, Guedalia in view of Fitzgerald and further in view of Eigner also teaches, suggests and discloses the limitations of “The computer-implemented method of claim 2, wherein automatically prefilling the one or more fields of the coverage application comprises:”.
“prompting, on a user device of the second user, the second user to explicitly confirm the prefilling of the coverage application; and”. See, e.g., Eigner, paras. [0120] (“If the user has no field values stored for the field name "allergy," the user can be prompted to…simply speaking the desired value and letting voice recognition software interpret the voice command and input the appropriate value [automatic prefilling].”); [0117] (“the user can be provided with a form completion indicator which indicates how much of a form can be filled from the information in the user profile. The form completion indicator can be displayed alongside a list of possible forms that the user is the user can determine [and e.g., confirm] which form is easiest to populate based on the form completion indicator. The indicator can be a symbol, color or even just a numerical value indicating the percentage of fields in the form which will be filled in from information stored in the user profile. The form completion indicator will be updated in real time and help the user select a form from the forms database or an online web form which is easiest to automatically populate and has few manual entries.”).
“in response to explicit confirmation from the user device, automatically prefilling the one or more fields of the coverage application using the aggregated information”. See, e.g., Eigner, paras. [0123] (“In addition to gestures, touch and voice inputs, the manual input of field values can also be made through specific types of movements in a device configured with a gyroscope or accelerometer which can detect directional movement and velocity. [E.g.], a user can be able to shake the device (such as a smartphone or tablet) [in response to explicit confirmation from the user device e.g., gestures, touches, voice inputs, manual inputs, shaking] in order to have the user interface find or populate certain fields. For example, the user can shake the device to populate a blank form, and a more specific gesture such as a vertical tilt will find a particular field name and provide the user with a window and several options for field values to populate into the field name (such as a credit card field name and a list of different credit cards which the user can select from for electronic transaction).”); [0065] (“The user can…automatically populate the fields of an online form or an electronic document by selecting a document from the forms database or by utilizing a browser plug-in to populate an online form being displayed in a web browser.
Claims 5 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al., U.S. Pat. Pub. 2014/0082745 A1 (“Guedalia”) in view of Fitzgerald et al., U.S. Pat. Pub. 2016/0321759 A1 (“Fitzgerald”) and further in view of Ivanoff et al., U.S. Pat. Pub. 2015/0193749 A1 (“Ivanoff”).
Guedalia in view of Fitzgerald does not specifically or expressly disclose the limitations of  “The computer-implemented method of claim 4, further comprising: querying a second user processor, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user; receiving, from the second user processor, the requested one or more items of PII; sending the one or more items of PII to a third-party data source storing unique identifying information about users and associated user processors; and responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user processor match stored unique identifying information associated with the second user, verifying an identity of the second user” (claim 5) and “The connectivity hub system of claim 15, wherein the connectivity hub server further comprises an identity verification module configured to: query a second user processor, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user; receive, from the second user processor, the requested one or more items of PII; send the one or more items of PH to a third-party data source storing unique identifying information about users and associated user processors; and responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user processor match stored unique identifying information associated with the second user, verify an identity of the second user” (claim 16
However, Ivanoff cures this deficiency because Ivanoff teaches, suggests and discloses all the above limitations of claims 5 & 16, specifically, as set forth in further detail below: “The computer-implemented method of claim 4, further comprising:” (claim 5) and “The connectivity hub system of claim 15, wherein the connectivity hub server further comprises an identity verification module configured to:” (claim 16). 
“querying a second user processor, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user” (claim 5) and “query a second user processor, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user” (claim 16). See, e.g., Ivanoff, paras. [0207] (“The user interface 1400 [accessed after using the unique identifier, as disclosed above] requests [e.g. queries] personally identifiable information (e.g., first name, last name, all or a portion of an ID number such as a SSN, and email address) of the manager guarantor to aid in ensuring that guarantors send manage requests only to other personally known guarantors.”); [0208] (“As can be appreciated, in other embodiments, a graphical user interface may provide input fields and functionality for a first guarantor to request managerial rights over an account of a second guarantor. For example, an individual may want to request to manage his/her spouse's account. The first guarantor can provide information for the second guarantor whose account the first guarantor wishes to manage [using unique identifier e.g. for spouse to access the other spouse’s account]. Again, the user interface may collect personally identifiable information of the guarantor to be managed (e.g., name, user ID, and/or last four digits of SSN) to aid in ensuring that guarantors send manage requests only to other personally known guarantors
“receiving, from the second user processor, the requested one or more items of PII” (claim 5) and “receive, from the second user processor, the requested one or more items of PII” (claim 16). See, e.g., Ivanoff, para. [0208] (“Again, the user interface may collect personally identifiable information of the guarantor to be managed (e.g., name, user ID, and/or last four digits of SSN) to aid in ensuring that guarantors send manage requests only to other personally known guarantors.”).
“sending the one or more items of PII to a third-party data source storing unique identifying information about users and associated user processors; and” (claim 5) and “send the one or more items of PH to a third-party data source storing unique identifying information about users and associated user processors” (claim 16). See, e.g., Ivanoff, paras. [0207] (“The user interface 1400 requests personally identifiable information (e.g., first name, last name, all or a portion of an ID number such as a SSN, and email address) of the manager guarantor to aid in ensuring that guarantors send manage requests only to other personally known guarantors.”); [0208] (“Again, the user interface may collect personally identifiable information of the guarantor to be managed (e.g., name, user ID, and/or last four digits of SSN) to aid in ensuring that guarantors send manage requests only to other personally known guarantors [same].”).
“responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user processor match stored unique identifying information associated with the second user, verifying an identity of the second user” (claim 5) and “responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user processor match stored unique identifying information associated with the second user, verify an identity of the second user” (claim 16). See, e.g., Ivanoff, paras. [0165] (“The authentication information is received 804 to coordinate which charges are being paid. The authentication information may include the unique identifier. The authentication information may also include other information such as the patient name, guarantor name, and/or an identifier of such individual or entity (e.g., an SSN or portion thereof) [authentication information being unique identifier and PII to use in matching for identity verification purposes].”);[0183] (“For example, the authentication engine 1008 may cross check guarantor information [e.g., PII] with third-party data sources [e.g., unique identifier] to perform identity verification (e.g., looking for one or more matches to a name, address, SSN, email, etc.) or alternatively offering multifactor authentication.”); [0204] (“Authentication (e.g., identity verification) may also be performed at registration such as by cross-checking received guarantor information [PII] with third-party data sources [unique identifier] to perform identity verification (e.g., looking for one or more matches to a name, address, SSN, email, etc.) or alternatively offering multifactor authentication.”); [0206] (“authentication of the registrant (e.g., identity verification) may occur, such as by cross-checking received guarantor information [PII] with third-party data sources [unique identifier] to perform identity verification (e.g., looking for one or more matches to a name, address, SSN, email”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guedalia in view of Fitzgerald’s disclosure of a computer-implemented method and a connectivity hub system for obscuring, by a connectivity hub server, user information associated with a coverage selection process with Ivanoff’s disclosure of the above-recited limitations of claims 5 & 16 in order to teach, suggest and disclose all of the limitations recited by claims 5 & See MPEP 2143. Examiner further submits that combining Guedalia and Fitzgerald with Ivanoff would also be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems for utilizing “personally identifiable information” (Ivanoff, paras. [0207]-[0208]) under the motivation to more efficiently perform the tasks of “managing payments for services or products” such as “insurance coverage” (Ivanoff, Abstract & para. [0134]) in order to ultimately teach, suggest and disclose all the limitations recited by claim 5 & 16. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Hadsall, U.S. Pat. 9,898,610 B1 – for disclosing similar subject matter as the present claims, e.g., obscuring sensitive data for insurance displayed within the viewport of the display (e.g., Abstract, Col. 1:25-32).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695

March 16, 2021


/ABDULMAJEED AZIZ/Examiner, Art Unit 3695